OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                              AUSTIN
GROVER   SELLERS
ATTORNEY  GENERAL




Honorable Bert Ironi,ALdminiatratOr~                   ‘1
Texas Liquor Control Boar4                           ‘; :
Auwtinr Texas                                           ‘j
mar   Xx-. Ford:               Opinion   NO* c+Byp        i
                                                      A
                                 Re: Wheth&iraot      r&r   Ohlldren,
                                 loting through the gmwdfm    of their
                                 satatef,may mOeIre 8 ~oly;+6tore
                                 permttr under the LfquoWmtrol
                                 Borrd Act?   ,.
                                   .,’    “j
                                 ;
             Your request for an o&&        u&n the above mbjeot mat-
ter is am follo~sr         ,.,_,
                          ,C’ ‘.       ‘* t
                                *:
             ‘Leon Kaufman ai S&n Antoirlo,   ,Texam, is ldminiw
     trator ior the estate of bin 4eOerae4 wife an4 he is
     guardian tar his two aiimr a)?lldrenrho are ehlldren
     of his deoeased rite. Iho two minor ahildron Inherited
     au lntrrsat In a p6skagwato?e bolonglng to the ~14
     Leoq~hu!'M&n and'-hli'-d#asamdrife. A&. Xaufman, as
     I undaratan4 It, thawdes&fem to olom the a4miaistra-
     tion   on the estate or.hie dooeared Vfie and meoure 8
     l=aoknRe Store Permit from the Texar Llqnor Control
     Board in hlr om name indlrlduall~ an4 la him n8me an
     guardian of ,the rstatee oi the two minor ohlldren.
              1.. .
          .“Arti6ie    .4i?4 of Vernon’s Civil Statutes, with
     refer&e       t.aOontinuation of business under the Chap-
      ter covering guardian and ward, reads au fOlY,oaar
                     “Ii there be a farm, plantation, mama-
               faotory or business belonaing to the estate,
               and if the same be not require4 to Be at onoe
               sold Par the pawent of debt+ the guardian
               or such eatate, UQOn order of the court,
               shall  carry on suoh farm, plantation, manu-
               faotory or hurinees,  or rent the same, as
               shall appear for the best interest oP the
               estates In decldine, the court shnll take
:Innorah?eBert Ford - pam   2




          Into consideration the oon4ltlon of the
          estate, aa the aeceaelty that may exlmt
          for the future aale of auoh property for
          the payment of debt@, or the eduoatlon
          an4 ralntenance of the var4, 8nd shall
          not extend the time of rentinp   moh prop-
          erty beyond what may be oonslstent with
          the intereatm of the estate and of the
          ward.’ (AOtr 1876, PO i8zs 0. L. vol. 8,
          p. 1018.)

          ‘The first paramaph  ot Seotlcn 11, Page 9, of
     the printed Aof reads as follo~m:
               "'The Bawd nr Admlnl rtrator shall rc-
          fume to issue a poralt to any appllo8nt
          either rlth or without n hearing if it barn
          reasonable grounds to hellere an4 tlnds any
          of the Pollowinp;to be true:’
          'SeatInn 11(n), beulnnln@ at the bottom oi Page
     9, of the prlnted Liquor Control Boar4 Aotr reads as
     tollowar
               “‘That the apnlloant irrnot of go04 moral
          oharaotsr, that him reputation for being a
          peaoeahle, law-abiding oltlren In the eommun-
          lty where he remidea 1s bad, or that he ia un-
          der twenty-one (21) yearm of age.’
          *Your valued opinion la requeated aa to rhetber
     or not Yr. Kaufman's two minor ohl14renr with Ur*
     Kaufman for thel guardian, would be prohlbitedr under
     the last quoted seatlon of the Aot, because of their
     mlnorltf from having a Package Store Pemaitr provided
     tbat Mr. Kauihrn In otberrlee lndirldua’ll~qualified.*

          It 1s the onfnlclnot this department that Seotlon
ll(fi!ot the Llqunr Control Board Aat, as quoted by you, pre-
olud~s tho iwuancc of a permit, such as you mqntlon. Mr.
Kaufwan In seekIn* a permit , as tyard~lapof the ertnte of hla
minor children, would be mtlnrr in his tlduci*rT capacity and
not for himself jnMrldually.    It would In essence he the
grantlna of a uermlt to the minors, therefore, In the name
of their martilan. She statute speoitloal?~ tc;%lds the ls-
SUIXJCOof a permit to one under trentFone veal'sof ace dlrect-
Uonorablo   Bert Ford - p@@?~3




17. un& oertainly   doee not OontempUta tbo ls~~saoe Of
                    lt
suob permit to lminor iBdireOtly. It im forWdd.n bf
neoellB8ryhplio~tion.




0 S-MA